     Case 3:13-cv-00682-MMD-CLB Document 91 Filed 10/02/20 Page 1 of 1


1

2

3                               UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     DAVID TIFFANY,                                    Case No. 3:13-cv-00682-MMD-CLB

7                                 Petitioner,                         ORDER
            v.
8

9     ROBERT LE GRAND, et al.,

10                            Respondents.

11

12         This closed habeas matter is before the Court on Petitioner David Tiffany’s pro se

13   motion to lift stay and abey and proceed with exhausted grounds (ECF No. 88) and motion

14   for appointment of counsel (ECF No. 89).

15         This Court denied Tiffany’s petition for writ of habeas corpus (ECF No. 2) on its

16   merits and dismissed this action with prejudice in March 2019. (ECF No. 76.) The Court

17   of Appeals for the Ninth Circuit affirmed that decision in August 2020. (ECF No. 90.)

18   Accordingly, there are no grounds on which Tiffany may proceed.

19         It is therefore ordered that Petitioner David Tiffany’s motion to lift stay and abey and

20   proceed with exhausted grounds (ECF No. 88) and motion for appointment of counsel

21   (ECF No. 89) are denied.

22         DATED THIS 2nd day of October 2020.

23

24

25                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
26

27

28
